Case 1:21-cv-02265-APM Document 15 Filed 09/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

Conrad Smith, et al.

Plaintiff
Case No.: 1:21-cv-02265

VS.

Donald J. Trump, et al.

Defendant
AFFIDAVIT OF SERVICE

i, Kevin O'Connor, a Private Process Server, being duly sworn, depose and say:
That I am over the age of eighteen years and not a party to or otherwise interested in this matter.
That J have been duly authorized to make service of the Sammons; Notice of Right to Consent to Trial Before a United States
Magistrate Judge; Notice, Consent, and Reference of a Civil Action to a Magistrate Judge; Complaint; and Civil Docket
Attachment in the above entitled case.
That on 09/15/2021 at 8:48 AM, I served Roger J. Stone, Jr. at 1045 NE 18th Avenue, Apartment 101, Fort Lauderdale, Florida
33305 with the Summons; Notice of Right to Consent to Trial Before a United States Magistrate Judge; Notice, Consent, and
Reference of a Civil Action to a Magistrate Judge; Complaint; and Civil Docket Attachment by serving Roger J. Stone, Ir,
personally.

Roger J. Stone, Jr. is described herein as:

Gender: Male Race/Skin: White Age: 70 Weight: 170 Height: 6'0" Hair: White Glasses: No

I declare under penalty of perjury that this information is true and correct.

 

I-11) G2

Executed On —_ ~ Bente Keyin O'Connor
i oa he Client Ref Number:56453-00049
RTS Job #: 1593655
saa

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:21-cv-02265-APM Document 15 Filed 09/22/21 Page 2 of 2
Case 1:21-cv-02265-APM Document 6 Filed 08/26/21 Page 17 of 25

AO 440 (Rev, 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Conrad Smith et al.,

 

Plaintiff(s)

Vv.

Civil Action No. 21-cv-02265-APM
Donald J. Trump et ai.,

ee ee ee ee eee eee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Roger J. Stone, Jr.
447 Coral Way

Fort Lauderdale, FL 33301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule [2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:
Edward G. Caspar

Lawyers’ Committee for Civil Rights Under Law
1500 K Street N.W., Suite 900
Washington, D.C. 20005

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D, CAESAR, CLERK OF COURT

/s/ Natalie Guerra

08/26/2021
— Signature of Clerk or Deputy Clerk

Date:

 
